Sneed, J.,
delivered the opinion of the court.
This is a proceeding by writ of error coram nobis, before the Circuit Court of Carroll county, to vacate a judgment rendered in said court, on motion, in favor of Harrison as clerk and commissioner, against Sharp and others, for $600 and interest, the amount alleged to have been paid by Sharp to Harrison in January, 1862, in Confederate money, in part payment of a note executed by Sharp to Harrison as such commissioner, for property bought by Sharp at judicial sale. It is alleged and shown that said judgment was rendered without notice to Sharp. It is contended by Harrison that said money was delivered to him on *574deposit merely, to be returned if the parties in interest should be unwilling to receive it. While on the other hand, -it is insisted that the payment in Confederate money was received freely, voluntarily and unconditionally as • a credit upon said indebtedness, and that the same was credited accordingly. The weight of the proof sustains the latter assumption, and the jury were well warranted in finding the facts in favor of the petitioner. This being so, the payment under the rulings of this court was a valid payment, and must stand.
Upon the proof therefore, there is no error in the judgment in favor of the petitioner, vacating and annulling the former judgment. The former judgment was not evidence for defendant upon the matters in controversy in this cause, and there was no eri’or in excluding it when offered by defendant. Its existence was already admitted by the petition, and if the object of its introduction was merely to show the amount of Confederate money paid, that fact had been already established by both parties. Nor do we conceive that there was any error in the manner of swearing the jury. The jury were sworn to try the matters in dispute, and perhaps this was quite as appropriate a form in this proceeding, as to have sworn them to try the issue joined.
Affirm the judgment.